Citation Nr: 0927219	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  04-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of back 
injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to 
October 1945.

These matters come before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision, in which the RO 
denied the Veteran's claims for service connection for a left 
inguinal hernia, for nasal congestion, for bronchitis, for a 
left ear condition, for hearing loss and for residuals of 
injuries of the hip, back and ankle.  The Veteran filed a 
notice of disagreement (NOD) in October 2003, and the RO 
issued a statement of the case (SOC) in June 2004.  The 
Veteran filed a substantive appeal (via VA Form 9, Appeal to 
Board of Veterans' Appeals) in July 2004.

In August 2005, the Veteran and his spouse testified during a 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of that hearing is of record.

In March 2006, the Board denied the Veteran's claims for 
service connection for a left inguinal hernia, for nasal 
congestion, for bronchitis, for a left ear condition, and for 
hearing loss.  At that time, the Board also remanded the 
claims for service connection for residuals of injuries of 
the hip, back, and ankle to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.  After accomplishing the requested action, the 
AMC continued the denial (as reflected in the May 2007 
supplemental SOC (SSOC)) and returned these matters to the 
Board for further appellate consideration.

In October 2007, the Board denied the Veteran's claims for 
service connection for residuals of injuries to the hip and 
ankle.  At that time, the Board also remanded the claim for 
service connection for residuals of a back injury to the RO, 
via the AMC, for further development.  After accomplishing 
the requested action, the AMC continued the denial (as 
reflected in the May 2009 SSOC) and returned this matter to 
the Board for further appellate consideration.

In July 2009, the Vice Chairman of the Board advanced the 
appeal on the Board's docket upon his own motion, pursuant to 
38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2008).

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO, via the AMC.  VA will notify 
the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim for service connection for residuals of 
back injury is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In the October 2007 remand, the Board directed the RO to 
obtain a medical opinion as to whether it was at least as 
likely as not that any disability of the back was medically 
related to the Veteran's active military service, to 
specifically include a reported fall during his service from 
1943 to 1945.  This opinion was to be obtained from the 
examiner that examined the Veteran in November 2006, if 
available.  If further examination of the Veteran was deemed 
necessary, the RO was to arrange for the Veteran to undergo 
examination by a physician. 

In this case, another examination was deemed necessary.  
Unfortunately,  the examiner-a nurse practitioner and not a 
physician, as requested-rendered an opinion only with 
respect to chronic back pain.   However, pain alone, with 
underlying pathology, does not constitute a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub. 
nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 
2001).  Under these circumstances, as the previously 
requested  medical opinion still has not been obtained, 
another remand of this matter is warranted.  

On remand, the RO should arrange for the Veteran to undergo 
VA orthopedic examination, by an appropriate physician, at a 
VA medical facility.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may well result in denial of the claim for service 
connection for residuals of a back injury (as the original 
claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

The Board points out (as noted in a June 2009 statement) that 
no argument was submitted by the Veteran's representative 
after the appeal was last remanded.  Instead, the Veteran's 
representative submitted a statement indicating that they 
wanted the opportunity to review the Veteran's claims file 
before entering additional arguments.  The Veteran's 
representative specifically wanted an opportunity to review 
any additional development actions, examinations and other 
evidence obtained so that they could properly represent the 
Veteran's case.  An appellant will be accorded full right to 
representation in all stages of an appeal by a recognized 
organization, attorney, agent, or other authorized person.  
38 C.F.R. § 20.600 (2008).  If on remand the benefit sought 
is not granted, upon request, the Veteran's representative 
should be provided an opportunity to review the Veteran's 
claims file and submit additional argument before the case is 
returned to the Board. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo VA orthopedic 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
the REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

Based on review of the claims file, the 
physician should clearly identify all 
current disability/ies of the low back 
underlying the Veteran's complaints of 
pain.  Then, with respect to each 
diagnosed disability, the examiner should 
opine whether the disability is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) the result 
of injury or disease incurred in or 
aggravated during the Veteran's active 
service, to specifically include injury 
sustained during a reported fall while the 
Veteran was parachute training in service.

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  Upon request, 
the Veteran's representative should be 
allowed to review the claims file prior to 
the case being returned to the Board. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  The RO is 
reminded that this appeal has been advanced on the Board's 
docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).



